Citation Nr: 1226253	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  06-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from July 1, 2008, to June 20, 2010, and a disability rating in excess of 30 percent from June 21, 2010, for osteonecrosis of the right ankle.

2.  Entitlement to an increased rating for asthma, currently rated as 30 percent disabling.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which increased the rating for the Veteran's service-connected asthma to 30 percent disabling effective September 28, 2004, and granted service connection for right ankle osteonecrosis with a 20 percent disability rating effective July 31, 2003. 

In February 2008, the Board issued a decision denying the Veteran's claim for an increased initial rating for right ankle osteonecrosis.  The Veteran subsequently appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 memorandum decision, the Court held that the Board, in considering the Veteran's increased initial rating claim for her right ankle disability, should have addressed whether she is entitled to a TDIU in light of evidence suggesting that she might be unemployable due to her service-connected right ankle disability.  The Court vacated the Board's decision and remanded the matter for further proceedings consistent with its memorandum decision. 

The Board also notes that the Veteran's claim for an increased rating for asthma was remanded in February 2008.  

The Board again remanded these issues for additional development in March 2010 and June 2010.

In a November 2011 rating decision, the RO awarded a 30 percent rating for the Veteran's service-connected osteonecrosis, right ankle, post surgery, effective June 21, 2010.  As such, the Board has characterized the Veteran's claim to reflect that new rating.

The Board further notes that the Veteran appointed the Maryland Department of Veterans Affairs as her representative in September 2004.  In June 2008, she appointed a private attorney to represent her before the United States Court of Appeals for Veterans Claims and before VA.  That attorney withdrew as her representative in January 2009.  The Veteran confirmed in correspondence received by the Board in June 2012 that she was no longer represented by the private attorney.  The record does not reflect that she has appointed a new representative.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for a sleep disorder as secondary to medications prescribed for a service-connected right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From July 1, 2008, to June 20, 2010, the Veteran's right ankle disability was manifested by marked limitation of motion, without ankylosis.

2.  From June 21, 2010, the Veteran's right ankle disability has been manifested by ankylosis in plantar flexion, between 0 to 25 degrees and 0 degrees dorsiflexion with no abduction, adduction, inversion or eversion deformity.

3.  The Veteran's Forced Expiratory Volume in on second (FEV-1) and her FEV-1/Forced Vital Capacity (FVC) are not worse than 56 percent of the predicted value. 

4.  The Veteran uses an inhaler, but has not required at least monthly visits for treatment of exacerbations or the use of systemic corticosteroids. 

5.  The Veteran does not have one service-connected disability rated at 60 percent or more or multiple service-connected disabilities of which one was rated at 40 percent or more and the combined rating was at least 70 percent, and her service-connected disabilities are not sufficient by themselves to preclude her from obtaining or maintaining any form of substantially gainful employment consistent with her education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the period from July 1, 2008, to June 20, 2010, for osteonecrosis of the right ankle are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2011).

2.  The criteria for an initial evaluation in excess of 30 percent for the period beginning June 21, 2010, for osteonecrosis of the right ankle are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2011).

3.  The criteria for a rating in excess of 30 percent for asthma have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011). 

4.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letters mailed in March 2006 and October 2009.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available records pertinent to the Veteran's claims have been obtained and that she has been afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims.

Accordingly, the Board will address the merits of the claims.

Higher Ratings

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Limitation of motion for the ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under this code, moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating. 

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2011).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities, except as noted below.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Right Ankle Disability

A January 2001 treatment note indicates that the Veteran presented with a significant limp.  The diagnosis was osteoarthritis of the right ankle.

An August 2001 treatment note reflects a diagnosis of avascular necrosis of the talus secondary to a right ankle injury in 1994.

In December 2003, the Veteran underwent arthroscopic surgery of the right ankle.  The postoperative diagnosis was right ankle extensive dome of the talus osteochondritis dissecans lesion with avascular necrosis of the dome of the talus.

In a January 2004 letter, the Veteran's treating physician noted that he had been treating the Veteran for her ankle pain for about a year.  The main diagnosis was left talus osteonecrosis.  They had done a core decompression with some relief but she was getting some progressive arthritis in her ankle joint.  The physician opined that in the long term, the Veteran's ankle will lead to permanent disability with end stage ankle arthritis as the final result.

In a February 2008 letter, the Veteran's physician noted that the Veteran was status post a cord depression and ankle arthroscopy for avascular necrosis of the talus.

The Veteran underwent a VA examination in October 2009.  She reported that she had not worked since 2003 and had been on Social Security disability as a result of asthma and right ankle disabilities.  Prior to this, she had worked as a lab technician.  She presented with pain in her right ankle which was aggravated by prolonged standing, walking and occasional giving out with locking and collapsing.  She stated that she continued to have pain, swelling, and limitation of the right ankle.  She was also diagnosed with osteonecrosis of the ankle joint which was attributed to her steroid use.  She underwent debridement in 2001 and then again in 2007.  On examination, there was mild swelling around the right ankle but there was no redness, heat, or drainage.  There was tenderness.  There were no episodes of flare-ups.  She was walking with a cane and stated that she could not walk without the cane.  She could not stand for long periods and had limitation with standing and walking more than 15 minutes or more than half a block.  Examination revealed range of motion of 0 to 10 degrees dorsiflexion and 20 degrees plantar flexions.  She had pain throughout the range of motion on repeated maneuvers.  She had localized tenderness and swelling around the right ankle.  There was no evidence of uneven weight bearing.  There was no ankylosis.  There were no leg discrepancy, no inflammatory arthritis and no prosthesis.  There was no evidence of additional loss of range of motion after repetitive use due to pain, weakness, lack of endurance or incoordination.  The diagnosis was degenerative arthritis of the right ankle.

The Veteran underwent a VA examination in June 2010.  She reported that she had not been working since 2003 due to her right ankle condition.  She presented with complaints of constant right ankle pain, swelling and limited range of motion.  She developed an intra-articular fracture of the right distal tibia in 1994.  She had open reduction and internal fixation surgery followed by cast immobilization.  In 2001, she was diagnosed with avascular necrosis of the right ankle.  The pain got worse and her ankle started giving way and collapsing.  She had right ankle arthroscopy with bone grafting for the avascular necrosis in December 2003.  She had arthroscopic debridements in 2005 and 2008.  There were associated weakness, stiffness, instability and lack of endurance of the right ankle.  There were no episodes of dislocations or subluxations.  There were no signs of inflammation like heat, redness or drainage.  She had constant pain.  There was no history of flare-ups or incapacitating episodes in the past 12 months.  She used a cane, crutches and a walker.  She was not using any braces.  There were no constitutional symptoms of inflammatory arthritis.  She reported not being able to work as a medical laboratory technician since 2003 due to her right ankle condition.  She was able to perform activities of daily living but needed assistance.  She was able to stand for three minutes or less and could walk for 50 feet with a cane.  She did not have any prosthetic implants and there was no history of neoplasm.  

Range of motion was 0 degrees dorsiflexion and plantar flexion was 0 to 25 degrees.  There was severe pain on active range of motion and there was also pain at rest.  There were effusion of the ankle and tenderness of the ankle anteriorly, medially and laterally.  She walked with a severe right antalgic gait.  There was ankylosis of the right ankle.  It was associated with pain and instability.  There was additional functional loss due to pain, weakness, fatigue and lack of endurance after repetitive use.  The major impact was due to pain.  There was additional loss of 5 degrees of plantar flexion due to pain after repetitive use.  X-rays in November 2009 showed diffuse soft tissue swelling, persistent sclerosis of the talar dome and degenerative changes at the mortice.  The diagnosis was intra-articular fracture, osteonecrosis and ankylosis of the right ankle.  The examiner noted that the level of the Veteran's disability was severe.  Her walking was limited to 50 feet and she had to use an assistive device.  She was able to work but on a sedentary basis only.  She continued to have ankle swelling and very limited motion.  Her walking was limited to 50 feet or less and her standing was limited to 3 minutes or less.

In a June 2010 letter, the Veteran's private physician noted that the Veteran suffered from avascular necrosis of the right talus as well as right ankle arthritis.  Due to these conditions, the Veteran was unable to stand or walk for greater than 10 minutes at a time.  She could only sit up for up to 30 minutes.  She also could not climb steps or hills.

For the period from July 1, 2008, to June 20, 2010, the Board finds that an initial disability rating in excess of 20 percent is not warranted.  In this regard, the Board notes that 20 percent is the maximum rating available for limitation of motion of the ankle, under Diagnostic Code 5271.  The only diagnostic code pertaining to the ankle that provides for a rating in excess of 20 percent is Diagnostic Code 5270 (ankylosis of the ankle), but the evidence in this case does not show ankylosis to any degree whatsoever during the time period from July 1, 2008, to June 20, 2010.  In addition, the October 2009 VA examiner noted that there was no ankylosis.

As there is no evidence of record showing ankylosis of the right ankle for the period from July 1, 2008, to June 20, 2010, an initial rating in excess of 20 percent for the Veteran's right ankle disability is not warranted during this period.

The Board also finds that an initial disability rating in excess of 30 percent for the period from June 21, 2010, is not warranted.

As noted above, the Veteran's June 2010 VA examination disclosed ankylosis of the right ankle with associated pain and instability.  As a result of this, the November 2010 rating decision increased the Veteran's disability evaluation to a 30 percent effective the date of the June 21, 2010, VA examination.

In order to warrant a 40 percent evaluation for ankylosis under Diagnostic Code 5270, the ankylosis must be in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  On VA examination in June 2010, however, the Veteran demonstrated a range of motion of 0 degrees dorsiflexion with plantar flexion from 0 to 25 degrees.  These examination results are supportive of the currently assigned 30 percent disability rating for this time period which is warranted when ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  Additionally, the June 2010 VA examination did not demonstrate abduction, adduction, inversion or eversion deformity which would warrant a 40 percent evaluation.

The Board notes that the Veteran also has been found to have instability of the right ankle.  The Board acknowledges that instability is not contemplated by the schedular criteria, but the Board has no reason to believe that ankle instability by itself is productive of disability to a compensable degree.  Ankle instability is not an exceptional or unusual disability.  Moreover, the rating schedule does authorize compensable ratings for instability of a knee, but does not do so for instability of an ankle. 

As such, a rating in excess of 30 percent from June 21, 2010, is not warranted.


Consideration has been given to assigning further stated ratings; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Asthma

The Veteran filed a claim for an increased rating in September 2004.

The Veteran underwent a pulmonary function test (PFT) in December 2004.  Pre- bronchodilator readings were FVC of 87 percent, FEV1of 90 percent, FEV1/FVC of 85 percent and DLCO of 54 percent.  Post-bronchodilator readings were FVC of 92 percent, FEV1 of 98 percent and FEV1/FEV of 87 percent.  The examiner noted that the Veteran's FVC, FEV and FEV1/FVC were normal.  There was no response to bronchodilator therapy.  The flow volume loop was normal.  Diffusion lung capacity was reduced.  The diagnosis was normal spirometry and reduced lung capacity but with normal DLCO per alveolar volume.

The Veteran underwent a VA examination in March 2005.  She was currently on Advair, Mobic, an Albuterol inhaler, Singulair and Darvocet.  She had a productive cough which was chronic with clear phlegm.  On occasion she had hemoptysis but denied any history of anorexia.  She reported being short of breath at a flight of stairs and at less than one block.  She stated having 1 to 2 episodes of asthma a month which she self treated with an inhaler.  She had not been hospitalized or gone to the emergency room for her asthma in the last few years.  She had used her inhalers as prescribed and had not been on oxygen.  She reported that in the last few months there had been a period where she was incapacitated because of her breathing to the point where she was not able to go outside the house.  However, she did not go to the hospital but instead called her physician who instructed her on using Prednisone and the oral inhalers.  On examination, her lungs were clear without any wheezing, rhonchi or crepitations.  The diagnosis was asthma.  A PFT demonstrated pre- bronchodilator results of FVC of 83 percent, FEV1 of 92 percent, FEV1/FVC of 86 percent and DLCO of 81 percent.  Post-bronchodilator results were FVC of 81 and FEV of 91.  The technician noted that the Veteran exhibited good effort but that the FVL technique was poor.  He indicated that only one good FVL was obtained and that FEV1 may be greatly understated.  Forced expiration demonstrated no obstructive ventilatory defect.  Spirograms plateued normally.  Flow volume loops demonstrated a normal result and were unchanged from a 2000 PFT.  Lung volumes showed a reduced TLD indicative of a mild ventilator defect.  Compared to the previous DLCO in January 2000 the current PFTs showed improvement.  The diagnosis was mild restrictive ventilator defect.  An X-ray study of the chest showed that the lungs were clear and the cardiac silhouette was unremarkable.

The Veteran underwent a VA examination in October 2009.  She reported that she coughed daily and produced clear or yellow sputum that was worse in the morning when waking.  She stated that she got short of breath with one flight of stairs and with walking more than about 500 feet on flat ground.  She reported experiencing asthma 2 to 3 times a week.  During these episodes she used an herbal tea or her inhaler.  Her current treatment included Vicodin, Proventil tables, Albuterol as needed, Vitamin D supplements and Tylenol for arthritis.  She reported experiencing side effects of the medication that caused her to be incapacitated and bed  two or three times a week.  On examination, there was no evidence of cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.  She did however have swelling in her legs by early afternoon every day.  A chest X-ray study demonstrated no acute cardiopulmonary findings and a negative chest.

In a November 2009 addendum, it was noted that the Veteran's PFT disclosed pre- bronchodilator readings of FVC of 75 percent, FEV1 of 84 percent, FEV1/FVC of 87 percent and DLCO of 62 percent.  Post-bronchodilator results were FVC of 75 percent, FEV1 of 84 percent and FEV1/FVC of 87 percent.  The technician noted that the Veteran exhibited good effort.  The examiner commented that the plateauing at 75 percent FVC suggested a mild restrictive ventilator defect.  Flow volume loops revealed a normal pattern.  Lung volumes by plethysmography showed a reduced TLC indication restriction.  Single breath CO diffusing capacity was reduced indicating loss of effective alveolr-capillary surface area for gas exchange.  The examiner determined that the PFTs showed a mild restrictive ventilator defect and there was a mild defect in the gas transfer.

In a May 2010 letter, a private physician noted that the Veteran was on a high dose of inhaled steroids and bronchodilators.  In addition, she was "on round the clock" oral bronchodilators.  Her asthma medications were systemic.

The Veteran underwent a VA examination in June 2010.  She reported having a cough every day that was productive of clear and yellow sputum.  She had hemoptysis a few weeks ago.  She stated that she sometimes had anorexic periods as well.  She reported being able to walk approximately 1/4 of a block before she became short of breath.  She reported having asthma attacks approximately 2 to 3 times a month.  In between the asthma attacks, she was able to function fairly well.  Current treatment included Advair two puffs twice a day, Vicodin, Proventil, Alupent two puffs four times a day and Flonase twice a day.  She stated that she had to be treated by a physician with a nebulizer in October 2009 due to the severity of her asthma.  Since 2005, she has had approximately 2 to 3 asthma attacks per month.  On examination, there was no cor pulmonale, right ventricular hypertrophy or pulmonary hypertension.  She denied any significant weight loss or gain over the year.  No evidence of restrictive disease was present.  

PFT's demonstrated pre- brochodilator predicted readings of FVC of 77 percent, FEV1 of 85 percent, FEV1/FVC of 85 percent and DLCO of 50 percent.

A June 2010 VA addendum notes that Forced Expiration was normal.  Spirograms
plateaued only at 77% of predicted FVC, suggesting a mild restrictive ventilatory defect.  Flow volume loops revealed a normal pattern.  Lung volumes by plethysmography showed a reduced TLC indicating restriction.  DLCO 
showed diffusing capacity was reduced indicating loss of effective alveolar-capillary surface area for gas exchange.  However, the examiner noted that the reported value may be underestimated due to inadequate inspired volume or breath hold duration at time of study.  The pulmonary resident noted that the pulmonary function tests showed mild restrictive ventilatory defect.  There was a moderate defect in gas transfer.

A December 2010 VA treatment note indicates that the Veteran's asthma was stable on her current medications.

Given the above, the Board finds that the Veteran's asthma has not been manifested by FEV-1 worse than 56 percent predicted, FEV-1/FVC worse than 56 percent predicted, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids to warrant a higher 60 percent rating under Diagnostic Code 6602.  Similarly, the above DLCO results do not suggest a higher 60 percent rating under Diagnostic Code 6600 for chronic bronchitis.  No other diagnostic code provides for a higher rating.  Although the Veteran asserts that she has frequent medical visits which would warrant an increased rating, the assertions are outweighed by the actual treatment records showing otherwise. 

To the extent that the Veteran's inhalers may be corticosteroids, systemic use (oral or parenteral, i.e., through the skin) is not shown here.  The Board notes that in a May 2010 letter, a private physician stated that the Veteran was "on round the clock" oral bronchodilators and her asthma medications were systemic.  However, the medications detailed in the June 2010 VA examination are not considered corticosteroids.  Thus, a higher evaluation is not available on this basis.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

C.  Other Considerations

The Board has also considered whether these claims should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As discussed above, instability of the right ankle is not specifically contemplated by the schedular criteria, but there is no reason to believe that the instability is productive of disability to a compensable degree.  Otherwise, the demonstrated manifestations of the Veteran's right ankle disability and asthma are contemplated by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.  

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

TDIU 

Legal Principles 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. §4.16(a). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

For a veteran to prevail on a claim for TDIU on an extra- schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Factual Background and Analysis 

The Veteran's only service-connected disabilities are asthma and osteonecrosis of the right ankle.  Prior to June 21, 2010, her right ankle disability was rated at 20 percent and her asthma was rated at 30 percent.  Her combined evaluation was 40 percent. 

From June 21, 2010, her right ankle disability has been rated at 30 percent and her asthma has been rated at 30 percent.  Her combined rating beginning that date is 50 percent.

Thus, she has not met the minimum schedular criteria for a TDIU at any time relevant to this appeal.

Accordingly, the remaining question is whether the TDIU claim should be referred for an extra-schedular rating under 38 C.F.R. § 4.16(b). 

The Board has found in the discussion above that extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not for application.  Thun, 22 Vet. App. 111, 115. However, the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular evaluation under 38 CFR § 3.321(b)(1)  and for purposes of a TDIU claim under 38 CFR § 4.16.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Specifically, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

The Veteran has asserted that she is currently unemployed and has been since 2003 due to her service-connected disabilities.  She specifically contends that she is unable to work at her former occupation as a medical laboratory technician due to the pain from her ankle and her asthma attacks.

On VA orthopedic examination in June 2010, the examiner noted that the Veteran had not been working since November 2003 due to the right ankle disability.  The examiner noted that the level of disability was severe as her walking was limited and she had to use an assistive device.  However, he found that she was able to work, but only on a sedentary basis.

On VA examination in June 2010 for her asthma, the Veteran reported that her asthma did not affect her usual occupation as a laboratory worker except if she came in contact with certain chemicals in the laboratory that exacerbated her asthma symptoms.  The examiner determined that the Veteran's breathing would not prevent her from employment as long as she was employed in an environment that was free of symptom triggers for her asthma.

The Social Security Administration has granted the Veteran disability benefits, but that award was based on her service-connected disabilities and her non service-connected obesity.  Social Security Administration records note that the Veteran has a high school education and work experience as a laboratory technician and as a manager.  

On review of the evidence above, the Board finds the criteria for extra-schedular consideration under 38 C.F.R. § 4.16(b) are not met.  The Veteran asserts she cannot continue her former career as a laboratory technician due to her service-connected disabilities, and the Board does not doubt this is true.  However, she is physically capable of work not requiring physical labor or exposure to asthma triggers as determined by the June 2010 VA examiners.  Specifically, the VA orthopedic examiner in June 2010 opined that although the Veteran's service-connected ankle disability precluded strenuous employment, her disability did not preclude sedentary or non-strenuous employment.  Likewise, the VA respiratory examiner determined that the Veteran's breathing would not prevent her from employment as long as she was employed in an environment that was free of symptom triggers for her asthma. 

In adjudicating this issue, the Board again notes that for a veteran to prevail on a total rating claim the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose, supra.

In sum, the evidence shows the Veteran is capable of performing the physical and mental acts required for employment, for which she is qualified.  She is accordingly not unemployable due to his service-connected disabilities and referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  


ORDER

Entitlement to an initial rating in excess of 20 percent from July 1, 2008, to June 20, 2010, and to a rating in excess of 30 percent from June 21, 2010, for osteonecrosis of the right ankle is denied.

Entitlement to an evaluation in excess of 30 percent for asthma is denied.

Entitlement to a TDIU is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


